Title: To George Washington from Edward Newenham, 14–26 August 1789
From: Newenham, Edward
To: Washington, George



Dear Sir
[Athy, Ireland] August 14th[–26] 1789

I had the honor of writing to your Excellency last week by Captain Geddes bound to Philadelphia, & Sent the only authentic Account of part of the Revolution in France; Since that day, all the foreign as well as the British Papers agree that it will be compleated & the old Constitution restored.
I fear, I am only repeating what your Excellency has already heard from better Authority & more fully, but the Importance of the Moment induces me to Send the papers, as they may arrive Sometimes before you receive your Dispatches from France.
The whole City, by letters of the best Authority, of Paris place its cheif dependance on the abilities and perseverance of your Noble friend the Marquiss de la Fayettee; they look up to him & Neckar, as their principal Directors, and the Duke of Orleans places the utmost Confidence in them—History does not record So Sudden and wonderful a Revolution—the Secession of the Guards was too Surprizing to gain beleif, untill it was announced by the Royal Authority—we are in hourly Expectation of the Pacquets, as it is reported the Prince of Artois &c. &c. are endeavouring to raise an Army in Flanders, & have hopes of Assistance from Spain; as to Poor Joseph he has enough to do, with the Tasks & his own disconted Brabantiers; the latter may follow the Example of France & expell a Tyrannical Government;

I Should not be Surprized if that would happen in the Course of a month, though the Emperor has a considerable Army there.
It is to your country that France owes its Salvation from a Famine for we could not, as yet, Venture to Send out any Corn, as we had had Seven Weeks incessant rain, untill the 9th Instant, when the Sun revisited us, & by the General report we shall have a tolerable harvest if we have 14 or 15 good days.
Last night we had great illuminations and other Demonstrations of Joy on account of its being the Birth day of the Prince of Wales—many were forced to illuminate for fear of the Mob breaking their Windows, or being Marked as Enemies to the General sence of the Nation; My Neighbours being mostly Taxation Members only had a Candle or two to save their Windows; I made the Populace Drink the four greatest Men of this Age—Cincinnatus, Franklin, Fayette & Lord Charlemount, for which I expect a Volume of abusive paragraphs—for no administration ever dealt so copiously in that Line of writing, or made more Violent Attacks on the Liberty of the Subject; they (the Judges) have demanded Excessive Bail in two Instances; but I hope the Spirit of the Nation will be ranged into a General Petition to Parliament, & pass an Act of Parliament to deprive the Judges of that remnant of Feudal Times; our Volunteers have lost their Quondam power; they are grown Supine and their Enemies daring; no Constitution wants a Renovation more than ours—Summary Justice ought to take place against some state Criminals—in the Law Line.
our Hay Harvest is almost finished & the produce is almost Double what it was last year; and now we have hopes of a good Corn harvest, as the warm weather is set in with every appearance of a Continuation; The wheat has not Suffered as much as was Expected—the Potatoes are improving, & Cargoes of them are already Sent to France; much more would have been sent, but the Populace plundered 3 Corn & one potatoe Vessel & abused the Captains, which intimidated others; the late declaration of the Assembly at the Hotel de Ville has, I hope, put a Stop to Such impolitic Conduct.
The Minerva Captain Thomas is just ready to sail and therefore obliges me to conclude; I send some Dublin pa⟨p⟩ers, hoping that they may be the first, of the last Transactions,

⟨mutilated⟩ that reaches your hands. with Every Sincere and warm respect of ⟨mutilated⟩ & Friendship I remain Dear Sir Your Excellency’s Most obedient & faithfull Humble Sert

Edward Newenham


26 August 1789


Lady Newenham joins in best respects & good wishes for Mrs Washingtons health & happiness—I Send a few papers.

